DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed July 27, 2022.  Claims 17, 24, and 26–27 are amended.  Currently, claims 17–29 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 
Response to Amendment/Argument
Applicant’s response is sufficient to overcome the previous objection to claims 17 and 26–27 for informalities.  Accordingly, the previous objection to claims 17 and 26–27 is withdrawn.
Applicant’s response is sufficient to overcome the previous rejection of claims 17–29 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 17–29 under 35 U.S.C. 112(b) is withdrawn.
With respect to the previous rejection of claims 17–29 under 35 U.S.C. 101, Applicant’s remarks have been fully considered but are not persuasive.  
Applicant first asserts that pages 6–7 of the Non-Final Office Action issued on July 16, 2021 indicate that the current amendments overcome the rejection of record under 35 U.S.C. 101.  Examiner notes, however, that pages 6–7 of the Non-Final Office Action issued on July 16, 2021 indicate that the suggested amendments would overcome the rejection of record under 35 U.S.C. 103.  More particularly, pages 6–7 of the Non-Final Office Action issued on July 16, 2021 do not address the rejection of record under 35 U.S.C. 101 and draw no conclusions with respect to subject matter eligibility.  
Applicant further asserts that the graphical user interface is not abstract and constitutes significantly more than a general purpose computer.  Although Examiner agrees that the graphical user interface is not an abstract claim element, Examiner maintains that the graphical user interface does not amount to significantly more than the abstract idea under Step 2B.  Applicant’s Specification describes the recited interface as a generic interface in the form of a dispatch dashboard (see e.g., Spec ¶¶ 68, 74–75) without disclosing any improvements in the interface or interface technology.  As a result, Applicant’s remarks are not persuasive because the recited interface amounts to no more than a tool used to perform the abstract claim elements associated with accelerating or delaying the delivery of proppant based on a user request.
To the extent that Applicant asserts that the claims recite patent-eligible subject matter because the claims recite non-abstract containers, Examiner disagrees.  As noted below, the containers do not embody any improvements in technology.  Instead, the recited containers do no more than generally link the use of the judicial exception to a particular field of use.  As a result, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.

Claim Interpretation
MPEP 2013(I)(C)(A) sets forth that statements of intended use or field of use may raise a question as to the limiting effect of a claim element.  With respect to the pending claims, Examiner submits that references to, for example, proppant and hydraulic fracturing operations do not have a limiting effect on the claims.  Specifically, the claimed systems would function in an identical manner regardless of the good or material transported via container and regardless of the scheduled operation.  As a result, the elements describing the field of use of the claims have been interpreted as labels and have been afforded limited patentable weight.  In the interest of compact prosecution, however, prior art has been applied to these claim elements.

35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In view of the above, the recitations of “means for scheduling”, “means for tracking”, and “means for monitoring,” as recited in claims 17–20 and 24–29, expressly invoke and will be treated in accordance with 35 U.S.C. 112(f).  Further, in view of Figure 4 and paragraphs 31, 41, and 58 of the Specification, the claimed “means” have been interpreted as encompassing generic computer components, including servers and handheld devices.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17–29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 17–29 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 17 recites an abstract idea.  Claim 17 includes elements reciting “scheduling delivery of proppant according to requirements for a hydraulic fracturing operation, wherein the scheduling produces a proppant delivery schedule”, “assessing the status of the individual ones of the plurality of proppant containers to identify a subset of the individual ones of the plurality of proppant containers have been filled with the proppant”, “allocating orders for proppant transportation jobs in which the proppant is transported in the individual ones of the plurality of proppant containers that are identified by the data and determined to be filled, in order to meet the requirements of the schedule”; “facilitating placement of the orders for the proppant transportation jobs according to the schedule by placing the orders for the proppant transportation jobs to at least one proppant supplier for purchase of the proppant in the individual ones of the plurality of proppant containers identified by the data according to the orders for the proppant transportation jobs, and at least one transportation vendor for transportation of the proppant from the at least one proppant supplier to a wellsite location in the individual ones of the plurality of proppant containers identified by the data according to the orders for the proppant transportation jobs”; “tracking delivery of the proppant according to the schedule with notifications being provided in case the delivery of the proppant is not going according to the schedule”; “the action being accompanied by a user input prompt to identify parameters including an amount of the proppant allocated to either of the input options and a time by which the action should be complete”; and “facilitating placement of transport job orders based upon the identified parameters of the amount of the proppant and the time by which the action should be complete.”
The elements above recite an abstract idea under Step 2A Prong One.  Specifically, the elements recite certain methods of organizing human activity related to commercial interactions associated with sales activities or behaviors because the claimed elements describe scheduling, ordering, and delivering materials.  As a result, claim 17 recites an abstract idea under Step 2A Prong One.
Claims 18–29 further include elements reciting an abstract idea related to certain methods of organizing human activity.  Specifically, claims 18–29 further limit the claimed functions associated with scheduling, ordering, and delivering materials.  Additionally, claims 4–8 also include elements reciting an abstract idea related to mathematical concepts because the claimed optimization techniques and calculations expressly recite mathematical calculations.  As a result, claims 18–29 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 17.   
With respect to Step 2A Prong Two of the framework, claim 17 does not include additional elements that integrate the abstract idea into a practical application.  Claim 17 includes additional elements that do not recite an abstract idea under Step 2A.  These additional elements include a plurality of containers, at least one of a fiducial and a RFID chip, a scanner, a graphical user interface, and means for performing the steps of scheduling and tracking.  As noted above, in view of Figure 4 and paragraph 58 of the Specification, the claimed “means” have been interpreted as encompassing generic computer components, including servers and handheld devices.  
As a result, when considered in view of the claim as a whole, the at least one chip, scanner, means, and interface do not integrate the abstract idea into a practical application because the additional elements amount to no more than merely using the generic computing elements as a tool to perform the recited abstract idea and/or do no more than generally link the use of the judicial exception to a particular technological environment.  Further, the claimed containers do not integrate the abstract idea into a practical application because the containers do no more than generally link the use of the judicial exception to a particular field of use.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 18–26 and 28–29 do not recite any additional elements beyond those recited with respect to claim 17.  As a result, claims 18–26 and 28–29 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 17.
Claim 27 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  Specifically, claim 27 includes additional elements of a network with a plurality of smartphones.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements amount to no more than merely using the generic computing elements as a tool to perform the recited abstract idea and/or do no more than generally link the use of the judicial exception to a particular technological environment.  As a result, claim 27 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 17 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 17 includes additional elements that do not recite an abstract idea under Step 2A.  These additional elements include a plurality of containers, at least one of a fiducial and a RFID chip, a scanner, an interface, and means for performing the steps of scheduling and tracking.  The at least one chip, scanner, interface, and means do not amount to significantly more than the abstract idea because the additional elements amount to no more than merely using the generic computing elements as a tool to perform the recited abstract idea.  Further, the claimed containers do not amount to significantly more than the abstract idea because the containers do no more than generally link the use of the judicial exception to a particular field of use.  Still further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 17 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 18–26 and 28–29 do not recite any additional elements beyond those recited with respect to claim 17.  As a result, claims 18–26 and 28–29 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 17.
As noted above, claim 27 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  Specifically, claim 27 includes additional elements of a network with a plurality of smartphones.  The additional elements do not amount to significantly more than the abstract idea because the additional elements amount to no more than merely using the generic computing elements as a tool to perform the recited abstract idea and/or do no more than generally link the use of the judicial exception to a particular technological environment.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 27 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 17–29 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Yadappanavar et al. (U.S. 2006/0241822) discloses a system directed to carrier optimization, wherein carriers provide expedited and deferred delivery services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623